DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 05/04/2021 and 05/11/2021 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20; respectively of U.S. Patent No. 11,050,355. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims 1 and 20 of US Patent No. 11,050,355 read on the broader claims 1 and 20; respectively, of the present application No. 17/307,486.

Allowable Subject Matter
Independent claim 1 would be allowable by incorporating the limitation of dependent claim 2 and the new limitation “wherein the inductor device is disposed in the stack between the multiple switches and the second power interface.”
           Independent claim 20 would be allowable by incorporating the limitation of dependent claim 21 and the new limitation “disposing the inductor device in the stack between the multiple switches and the second power interface.”
           The two proposed examiner’s amendments above were made in an interview with attorney Paul Kriz on 07/25/2022.

Claims 4-18, 23-38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 39 is objected to because of the following informalities: Dependent claim 39 is a method claim. The examiner believes that dependent claim 39 should depend from independent method claim 20, not independent apparatus claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 20, 21 are rejected under 35 102(a)(2) as being anticipated by Cho et al. (US 2018/0053722 A1).
           Regarding claim 1, Cho discloses an apparatus (in Fig. 7) comprising: a stack of components [110] including: a first power interface [120, 122, 124] disposed at a base [138] of the stack [110]; multiple switches [112, 114] coupled to the first power interface [120, 122, 124] to receive power (The transistors 112 and 114 are operable to receive power, since the transistors are electrically connected to the horizontal conductive paths 120, 122, 124. Furthermore, according to paragraph 0045, the horizontal conductive path 120 may operate in a similar manner to switch node 10 in Fig. 1); an inductor device [116] electrically connected to the multiple switches [112, 114] (See paragraphs 0043 and 0045), the inductor device [116] operable to produce an output current based on the received power (The inductor device 116 is operable to produce an output current based on the received power since the inductor device 116 has a lead 118A that is electrically connected to the horizontal conductive path 120, which is electrically connected to the transistors 112 and 114. The inductor device 116 is receiving power from the transistors 112 and 114); and a second power interface [vertical conductive paths 126, 128, 134, 136] operable to receive and output the output current (The vertical conductive path 126 is operable to receive and output the output current since the inductor device 116 has a lead 118B that is electrically connected to the vertical conductive path 126. Furthermore, according to paragraph 0045, the vertical conductive path 126 may operate in a similar manner to output node 14 in Fig. 1. This means that since the vertical conductive path 126 may electrically connect to a trace in a PCB, the vertical conductive path 126 is going to output an electrical current to the PCB. This electrical current is received from the inductor device 116).

           Regarding claim 2, Cho, as applied to claim 1, further discloses (in Fig. 7) wherein the first power interface [120, 122, 124] includes first contact elements operable to connect the first power interface [120, 122, 124] at the base [138] of the stack [110] to a host substrate (See paragraph 0044: PCB (not shown in Fig. 7)); and wherein the second power interface [vertical conductive paths 126, 128, 134, 136] of the stack [110] includes second contact elements operable to couple a dynamic load (See paragraph 0044: external driver circuits) to the stack [110].

           Regarding claim 20, Cho discloses a method of fabricating a stack of components [110] in a power converter [110 and 116] (See paragraph 0043), the method comprising: disposing a first power interface [120, 122, 124] disposed at a base [138] of the stack [110]; coupling multiple switches [112, 114] to the first power interface [120, 122, 124] to receive power (The transistors 112 and 114 are operable to receive power, since the transistors are electrically connected to the horizontal conductive paths 120, 122, 124. Furthermore, according to paragraph 0045, the horizontal conductive path 120 may operate in a similar manner to switch node 10 in Fig. 1); connecting an inductor device [116] to the multiple switches [112, 114] (See paragraphs 0043 and 0045), the inductor device [116] operable to produce an output current based on the received power (The inductor device 116 is operable to produce an output current based on the received power since the inductor device 116 has a lead 118A that is electrically connected to the horizontal conductive path 120, which is electrically connected to the transistors 112 and 114. The inductor device 116 is receiving power from the transistors 112 and 114); and connecting a second power interface [vertical conductive paths 126, 128, 134, 136] to the inductor device [116], the second power interface [vertical conductive paths 126, 128, 134, 136] operable to receive and output the output current (The vertical conductive path 126 is operable to receive and output the output current since the inductor device 116 has a lead 118B that is electrically connected to the vertical conductive path 126. Furthermore, according to paragraph 0045, the vertical conductive path 126 may operate in a similar manner to output node 14 in Fig. 1. This means that since the vertical conductive path 126 may electrically connect to a trace in a PCB, the vertical conductive path 126 is going to output an electrical current to the PCB. This electrical current is received from the inductor device 116).

           Regarding claim 21, Cho, as applied to claim 20, further discloses (in Fig. 7) fabricating the first power interface [120, 122, 124] to include first contact elements operable to connect the first power interface [120, 122, 124] at the base [138] of the stack [110] to a host substrate (See paragraph 0044: PCB (not shown in Fig. 7)); and fabricating the second power interface [vertical conductive paths 126, 128, 134, 136] to include second contact elements operable to couple a dynamic load (See paragraph 0044: external driver circuits) to the stack [110]. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 19, 22, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2018/0053722 A1).
           Regarding claim 3, Cho, as applied to claim 1, does not disclose wherein the first power interface couples the multiple switches to an input voltage node and a reference voltage node.
           However, given that Cho discloses (in Fig. 7) wherein the first power interface [120, 122, 124] couples the multiple switches [110, 112] and (in Fig. 1) wherein a power converter [2] includes transistors [6A, 6B], an input node [4] and reference node [18]; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Cho such that the first power interface couples the multiple switches to an input voltage node and a reference voltage node, in order to provide input voltage (or input current) and grounding for the multiple switches or the transistors.
           
            Regarding claim 19, Cho, as applied to claim 1, further discloses (in Fig. 7) a system comprising: a circuit board (See paragraph 0044: PCB (not shown in Fig. 7)); the stack of components [110] as in claim 1, the base of the stack [138] coupled to the circuit board (See paragraph 0044: PCB (not shown in Fig. 7)); and a load (See paragraph 0044: external driver circuits).
            Cho does not disclose the load powered by the output current.
            However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Cho such that the load is powered by the output current, in order to operate the load with power.

            Regarding claim 22, Cho, as applied to claim 20, does not disclose fabricating the first power interface couples the multiple switches to an input voltage node and a reference voltage node.
            However, given that Cho discloses (in Fig. 7) fabricating the first power interface [120, 122, 124] couples the multiple switches [110, 112] and (in Fig. 1) wherein a power converter [2] includes transistors [6A, 6B], an input node [4] and reference node [18]; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the first power interface to couple the multiple switches to an input voltage node and a reference voltage node, in order to provide input voltage (or input current) and grounding for the multiple switches or the transistors.

            Regarding claim 39, Cho, as applied to claim 20, further discloses (in Fig. 7) a method comprising: receiving a circuit board (See paragraph 0044: PCB (not shown in Fig. 7)); coupling a base [138] of the stack of components [110] of claim 20 to the circuit board (See paragraph 0044: PCB (not shown in Fig. 7)); and a load (See paragraph 0044: external driver circuits).
            Cho does not disclose the stack of components operative to generate an output current to power a load coupled to the circuit board.
            However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the stack of components operative to generate an output current to power a load coupled to the circuit board, in order to operate the load with power.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cho et al. (US 2016/0104665 A1) and Cho et al. (US 2015/0162297 A1).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847